IN THE SUPREME COURT OF THE STATE OF NEVADA


                     MASSOUD AARON YASHOUAFAR, AN                          No. 65841
                     INDIVIDUAL; SOLYMAN YASHOUAFAR,
                     AN INDIVIDUAL; S & R EQUITIES, L.P.,
                     A NEVADA LIMITED PARTNERSHIP;
                     HEXAGON HOLDINGS LIMITED, LP, A
                                                                               FILED
                     CALIFORNIA LIMITED PARTNERSHIP;                            FEB 1 2 2016
                     THE 4D TRUST, DATED AUGUST 15,
                                                                                   EK. LINDEMAN
                     2002; MILBANK REALTY GROUP, INC., A                       - oF_ :       es


                     CALIFORNIA CORPORATION; MILBANK                            AL
                                                                                     --47 in--
                     RESIDENTIAL REALTY, INC., A
                     CALIFORNIA CORPORATION; MILBANK
                     HOLDINGS CORPORATION, A
                     CALIFORNIA CORPORATION; MADISON
                     EQUITIES, L.P., A NEVADA LIMITED
                     PARTNERSHIP,
                     Appellants,
                     vs.
                     PARADISE SPA OWNERS' ASSOCIATION,
                     INC., A NEVADA NON-PROFIT
                     CORPORATION; WILLIAM O'DONNELL,
                     INDIVIDUALLY AND AS PRESIDENT OF
                     PARADISE SPA OWNERS' ASSOCIATION;
                     MARCIA BREON, INDIVIDUALLY AND
                     AS TREASURER OF PARADISE SPA
                     OWNERS' ASSOCIATION; CARY BELKIN,
                     INDIVIDUALLY AND AS VICE
                     PRESIDENT AND SECRETARY OF
                     PARADISE SPA OWNERS' ASSOCIATION;
                     AND BEN SMITH, INDIVIDUALLY AND
                     AS DIRECTOR ON THE BOARD OF
                     DIRECTORS OF PARADISE SPA
                     OWNERS' ASSOCIATION,
                     Respondents.

                                                ORDER OF AFFIRMANCE
                                 This is an appeal from a district court order denying a motion
                     for NRCP 60(b) relief. Eighth Judicial District Court, Clark County;
SUPREME COURT
      OF
                     Ronald J. Israel, Judge.
    NEVADA


(0) 1947N (2401.z.
                               Having considered the parties' arguments and the record, we
                   perceive no reversible error in the district court's decision not to vacate the
                   judgment entered against appellants As a threshold matter, we disagree
                   with appellants' jurisdictional argument, as NRS 38.300(3) specifically
                   states that a "[c]ivil action. . . . does not include an action in equity for
                   injunctive relief in which there is an immediate threat of irreparable
                   harm." Here, the underlying lawsuit was not a "civil action" for purposes
                   of NRS 38.300-.360 when appellants commenced it because appellants
                   faced an immediate threat of irreparable harm at that time. Because NRS
                   38.310 only prohibits "commencement" of a civil action without first
                   submitting the action to NRED, the district court was not required to
                   dismiss appellants' underlying action once the preliminary injunction was
                   dissolved even if appellants' action may arguably have become a "civil
                   action" for purposes of NRS 38.300-.360 at that point. Moreover, we agree
                   that the district court had jurisdiction to adjudicate respondents'
                   counterclaims.    State v. Capital Convalescent Ctr., 92 Nev. 147, 151-52,
                   547 P.2d 677, 680 (1976).
                                We also disagree with appellants' argument that the district
                   court violated Epstein v. Epstein, 113 Nev. 1401, 1405, 950 P.2d 771, 773
                   (1997). To the contrary, in their NRCP 60(b) motion, appellants expressly
                   stated that the district court should treat a March 25, 2014, motion as if it
                   were appellants' opposition to respondents' February 20, 2014, motion for
                   partial summary judgment. Thus, we perceive no error in the district
                   court's decision to treat the March 25 motion as such. We likewise
                   perceive no abuse of discretion in the district court's decision to exclude
                   the evidence proffered in conjunction with the March 25 motion on the
                   ground that it had not been timely produced during discovery.          See Las
                   Vegas Metro. Police Dep't v. Yeghiazarian, 129 Nev., Adv. Op. 81, 312 P.3d
SUPREME COURT
        OF
     NEVADA
                                                          2
tO) 1947A    ate
                503, 507 (2013) (observing that the district court has discretion to admit or
                exclude proffered evidence); cf. Francis v. Wynn Las Vegas, LLC,     127 Nev.
657, 666, 262 P.3d 705, 712 (2011) (observing that the district court has
                discretion to grant or deny a request to reopen discovery); Dornbach v.
                Tenth Judicial Dist. Court, 130 Nev., Adv. Op. 33, 324 P.3d 369, 373-74
                (2014) (recognizing that district courts have "inherent" case-management
                authority). Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.




                                                                fa-s/C°
                                                              Fotr




                cc:   Hon. Ronald J. Israel, District Judge
                      Persi J. Mishel, Settlement Judge
                      Barnett Csoka
                      Solomon Dwiggins & Freer, Ltd.
                      Holland & Hart LLP/Las Vegas
                      Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                      3
(0) (947A Cep